Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Al A.

                                                  DETAILED ACTION
1. Claims 1-16  are presented for the examination 
                                                     Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


3.	Claims 1-16  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 11157335 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements: 
US Patent 11157335 B2 teaches establishing, by the first application, exclusive control of the camera, wherein: the exclusive control of the camera comprise controlling settings of the camera; and a second application cannot control the settings of the camera( the exclusive control of the hardware device comprises controlling setting of the hardware device; and a second application cannot control the settings of the hardware device because control of the settings is exclusively by the first application); establishing, by the first application, an application programming interface (API); advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream; sending, by the API, the image stream to the first application and the second application, wherein( granting access for the first application and the second application to the data stream,   via an application programming interface (API); and the image stream is the single image stream provided to both the first application and the second application at the same point in time(the data stream is provided to both the first application and the second application at a same point in time); executing, by the first application, an instruction based on the gesture information; and overlaying, by the second application, the augmented reality object onto the image stream( executing, by the first application, an instruction based on gesture information in the data stream; and overlaying, by the second application, an augmented reality object onto the data stream) .

The difference between claims 1,7, 15  of the US Patent and this case is receiving, from the camera, the image stream at the first application the image stream is a single image stream received from the camera initializing, by a first application, a camera that generates an image stream that includes a plurality of images,  analyzing, by the first application, the image stream to determine gesture information from a user; analyzing, by the second application, the image stream to generate an augmented reality object to overlay onto the image stream.   It would have been obvious to one of the ordinary skill level in the art to include  above feature  since it was well known at the time of the invention to enables the image capture client to access one or more frameworks that perform image capture operations (e.g., image selection, image importing, metadata related operations, etc  ).

4.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of  US 10318361 B2  contain(s) every element of claim(s)  1-16  of the instant application and thus anticipate the claim(s) of the instant application. 
US 10318361 B2  teaches   initializing, by a first application, a camera that generates an image stream that includes a plurality of images( initializing, by a first application, a camera that generates an image stream that includes a plurality of images); establishing, by the first application, exclusive control of the camera, wherein: the exclusive control of the camera comprise controlling settings of the camera( Establishing, by the first application, exclusive control of the camera, wherein: the exclusive control of the camera comprise controlling settings of the camera); and a second application cannot control the settings of the camera; receiving, from the camera, the image stream at the first application; establishing, by the first application, an application programming interface (API); advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream; sending, by the API(  a second application cannot control the settings of the camera; receiving, from the camera, the image stream at the first application; establishing, by the first application, an application programming interface (API) advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream) , the image stream to the first application and the second application, wherein: the image stream is a single image stream received from the camera( sending the image stream to the first application and the second application, wherein: the image stream is a single image stream received from the camera) ; and the image stream is the single image stream provided to both the first application and the second application at the same point in time( and the image stream is the single image stream provided to both the first application and the second application at the same point in time); analyzing, by the first application, the image stream to determine gesture information from a user; analyzing, by the second application, the image stream to generate an augmented reality object to overlay onto the image stream; executing, by the first application, an instruction based on the gesture information; and overlaying, by the second application, the augmented reality object onto the image stream( analyzing, by the first application, the image stream to determine gesture information from a user; analyzing, by the second application, the image stream to generate an augmented reality object to overlay onto the image stream; executing, by the first application, an instruction based on the gesture information; and overlaying, by the second application, the augmented reality object onto the image stream).

The different between the instant application and the US patent is sending, by the API, the image stream to the first application and the second application,
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 16 are generic to the species of invention covered by claim 1-16 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 
5. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], ln 1-12). The specification should be so revised.	


                                              Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 8296442 B2) in view of Neubrand(US 20110055765 A1)  in view of Levy (US 10313737 B2) and further in view of Gordon (US 20140297799 Al).

As to claim 1, Keller teaches initializing, by a first application, a camera that generates an image stream that includes a plurality of images (the communication server 102 determines that the media device 120 contains multiple cameras and creates a new SDP for the INVITE 306, which includes a separate media stream descriptor for each of the potential media sources. Each media stream descriptor provides the parameters for establishing a separate media stream for each media source at the media device, col 7, ln 31-40),  establishing, by the first application, exclusive control of the camera, wherein: the exclusive control of the camera comprise controlling settings of the camera; and a second application cannot control the settings of the camera; receiving, from the camera, the image stream at the first application ( media device 120[camera]that includes two media sources 122 and 124, which in this illustrative implementation are cameras [ camera], col 3, In 45-50/ Finally, the user of client 118[second application] decides to no longer view any video from the media device 120. So, the client device 118 sends to the call controller 104[first application] a request to terminate its session [control setting] with the device 120[camera]. The request to terminate the session, in this case, is an SIP BYE 416 that includes the data: (53) TABLE-US-00004 BYEcommunicationserverl02@agency.gov SIP/2.0 From: Session ID: x7t928. In response to the SIP BYE 414, the call controller 104 sends a SIP 200 OK (not shown) to the client 116. Also, since there are no other clients that have an active session that is logically linked with the shared session, e.g., that have a session identifier of x7t928, the call controller 104[first application] terminates the shared session [exclusive control] with the media device 120[camera] by sending a SIP BYE 418 to the media device 120 and receives in response thereto a SIP 200 OK (not shown), col 11, In 52-67/ the request for terminal the session[control setting ] of hardware from client is sent to the controller 104 which sends the request to control the terminal of the media device. Therefore, the client cannot control the device 120 directly because control of the terminal session (control setting / of the hardware is exclusively by the controller as described above/in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller 104[first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a camera], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [ Camera] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [ camera], col 3, In 45-55), the hardware device generates a data stream( Tuning back momentarily to method 200 (of FIG. 2), upon receiving the second session request (e.g., the SIP INVITE 318), the call controller determines (208) that the first and second floor requests, respectively, from clients 116 and 118 are for the same media source (e.g., camera 122), and the communication server, thereby, logically links (210), in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller104[first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a camera], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [ camera] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [ camera], col 3, In 45-55), and effectively establish the "shared session" (also having the same session identifier) with the media device 120 as a participant by refraining from sending additional session control signaling to the media device 120 in response to SIP INVITE 318, thereby, using the already established session with the media device 120 for controlling all media streams between the media device 120 and the communication server 102. Accordingly, the call controller, simply sends a SIP 200 OK 322 in response to the SIP INVITE 318, and receives back a SIP ACK (not shown).), col 9, In 1-23), 
 receiving, from  camera, the data stream at the first application; receiving access to the data stream by the second application via the exclusive control of the first application, the image stream is a single image stream received from the camera ( thereby, using the already established session with the media device 120[ camera] for controlling all media streams [streams] between the media device 120 and the communication server 102[first application]. Accordingly, the call controller, simply sends a SIP 200 OK 322 in response to the SIP INVITE 318, and receives back a SIP ACK (not shown), col 9, In 10-23/ Upon receiving the video 408 from the camera 124 on stream 2, the media manager 108[first application] forwards 410 this video to client 118[second application] on its stream 1, in response to the MB REQUEST 402. The shared source arbiter 114 further determines whether any other clients are still receiving media from camera 122. Since the client 116[second application] is still receiving video from camera 122 (e.g., client 116[second application] has not effectively sent [exclusive control of a hardware device] a floor release request for camera 122[ camera] or a floor change request to a different media source), the media manager 108 also continues to send 316 the video 314 from camera 122 to client 116, col 10, In 65-67 to col 11, In 1-3/ in FIG. 1, the media device 120 can contain any type of media source (e.g., files, recorders, etc) that provides any type of media either real-time or pre-stored, examples of which include, audio, video, still image, text (formatted and non-formatted), file, multimedia, etc, col 5, ln 58-66/ cameras also support multicast operation, which results in a single copy of the video being simultaneously multicast from a communication server to all clients having joined the multicast group, col 1, ln 49-55/communication server 102 by establishing a single media stream for sourcing media when multiple clients request access to the same media source. The functionality of the arbiters 110, 112, and 114 is provided using the processing device of the communication server 102, col 5, ln 1-6 ).
 	Keller does not teach establishing, by the first application, an application programming interface (API); advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream; sending, by the API, the image stream to the first application and the second application. However, Neubrand teaches establishing, by the first application, an application programming interface (API); advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream; sending, by the API, the image stream to the first application and the second application( The frameworks 2010 and 2020 receive commands that are formatted as calls to APIs 2011 and 2021 from the image viewing application 1911 and perform the operations dictated by those commands. In some embodiments, the Image Capture Core framework 2010 handles commands that involve communication with the image capture devices, and provides information about and from the image capture devices to the image viewing application 1911, para[0120]/ The command is passed to (1) the Image Capture Core framework 2010, to (2) the Image Capture Extension 1814, to (3) the device module 1816, and finally to (4) the camera 1826. The camera then sends the image file and/or metadata to (1) the device module 1816, to (2) the Image Capture Extension 1814, to (3) the Image Capture Core framework 2010, to (4) the Image Kit framework 2020, to (5) the image storage 2015. The Image Kit framework 2020 then sends the imported image and/or metadata about the imported image (e.g., a thumbnail, location information, timestamps, etc.) to the image capture connection module 203, para[0123], ln 1-20).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Keller with Neubrand to incorporate the feature of establishing, by the first application, an application programming interface (API); advertising, by the first application, the API; receiving, at the API, a request from the second application to access the image stream; sending, by the API, the image stream to the first application and the second application because this enables the image capture client to access one or more frameworks that perform image capture operations (e.g., image selection, image importing, metadata related operations, etc  ).
Keller and  Neubrand do not teach data stream is provided to both the first application and the second application at a same point in time;  analyzing, by the first application, the image stream to determine gesture information from a user; analyzing, by the second application, the image stream to generate an augmented reality object to overlay onto the image stream; executing, by the first application, an instruction based on the gesture information; and overlaying, by the second application, the augmented reality object onto the image stream. However, Levy teaches data stream is provided to both the first application and the second application at a same point in time;  analyzing, by the first application, the image stream to determine gesture information from a user; analyzing, by the second application, the image stream to generate an augmented reality object to overlay onto the image stream; executing, by the first application, an instruction based on the gesture information; and overlaying, by the second application, the augmented reality object onto the image stream ( the original video streams 211 received by a particular group live-view guide generator 126 may each be a different sports-related television channel., col 6, ln 25-30/ The scaling modules 214 of the group live-view generator 126 then scale down the incoming television channels 211 so that they do not fill the entire screen. For example, assuming the live-view generator is to generate a group live-view guide channel stream at a typical high definition (HD) channel resolution of 1920×1080 pixels, the scaling modules 214 may…The placement module 216 of the group live-view generator 126 then arranges the resized versions of the incoming television channels 211 outputted by the various scaling modules 214 and places them onto a live-view guide background, col 6, ln 30-55/Since channel 35 is currently selected, the UI controller 420 further operates the PIP controller 418 to receive the real television channel 35 via one of the communication interfaces of the STB such as the secondary RF tuner 408 and to display a larger version of channel 35 in the preview area 502 of the UI screen 500. The PIP controller 418 further plays the audio from the selected channel, i.e., channel 35 selected at the time illustrated in FIG. 5, as received via the secondary RF tuner 308. In this way, the user can both see a larger version of the selected channel in preview area 502 and hear the audio of that channel as previewed in the preview area 502, col 9, In 1-12).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller and  Neubrand  with Levy to incorporate the feature of receiving, from the hardware device, the data stream at the first application; data stream is provided to both the first application and the second application at a same point in time; executing, by the first application, an instruction based on gesture information in the data stream; and overlaying, by the second application, augmented reality object onto the data stream because this provides a program guide allowing users to quickly see what is playing on a plurality of television channels.
Keller,  Neubrand  and Levy do not teach data stream is provided to both the first application and the second application at a same point in time. However, Gordon teaches data stream is provided to both the first application and the second application at a same point in time( however, one or multiple processors 2560 may be used by multiple distinct client devices 2515 so that multiple client devices 2515 may leverage the processing power and media capabilities of media device system 2502 (e.g., different client devices 2515 may simultaneously receive either the same or different media playback stream from local hosting service 2510, para[3884], In lb-25).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller,  Neubrand  and Levy with Gordon to incorporate the feature of is provided to both the first application and the second application at a same point in time because this provides streaming of media to such portable electronic devices from remote sources is often inefficient or includes significant latency.
As to claims 7, 13, they are  rejected for the same reason as to claim 1 above.
As to claim 8, Keller teaches the processor is further to: initialize the camera in response to receiving the request from the first application access the camera( col 4, ln 62-67).

7.	 Claims 2, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 A1) in view of Vallone (US 7663661 B2) in view of Ewanchuk (US 20050198302 A1) and further in view of  Smith(US 20110010770 A1).

As to claim 2, Smith teaches the providing application is a server daemon ( The daemon API 23 can be created in client or server mode. In server mode, it connects to the appliance 18 and automatically manages the retrieval of assets and the sending of log reports 122, para [0107], In 1-10). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  with  Smith to incorporate the feature of the providing application is a server daemon allows a plurality of applications to contemporaneously access the data stream because this  enables various correlations to be made during the manufacturing process.
As to claim 9, Neubrand teaches  the processor is further to initialize the API in response to the initializing the camera( para[0115], ln 5-20) and  the API is a server daemon( para [0107], In 1-10) for the same reason as to claim 2 above.

 8. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 A1 in view of Vallone(US 7663661 B2) view of Ewanchuk(US 20050198302 A1) and further in view of Fedoseyeva (US 20120206566 A1).

As to claim 3, Wengrovitz, Vallone and Ewanchuk do not teach the providing application is a user application. However, Fedoseyeva teaches application is a user application (In one embodiment, software is stored onto the local computer for executing a capture application 212 that allows a teacher or other user to initialize the one or more cameras and microphones for capturing a classroom environment and is further configured to receive the captured video content from the cameras 214 and 216 and the audio content captured by microphones 217 and 218, para [0078], In 1-10).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wengrovitz, Vallone and Ewanchuk with Fedoseyeva to incorporate the feature of the providing application is a user application because this communicates to transmit information that is necessary to synchronize the two devices.


9. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 A1 in view of Vallone(US 7663661 B2) view of Ewanchuk(US 20050198302 A1) and further in view of Benoit (US 20060161960 A1).  

As to claim 4, Wengrovitz, Vallone and Ewanchuk do not teach  initializing the camera further comprises: querying the camera to determine capabilities and characteristics of the camera; and Atheer.304CON17Attorney Docket No. Atheer.304CON PATENT initiating the image stream. However, Benoit teaches  initializing the camera further comprises: querying the camera to determine capabilities and characteristics of the camera; and Atheer.304CON17Attorney Docket No. Atheer.304CON PATENT initiating the image stream (the DHCP server 121 queries the device to identify the camera identifier persistently stored by the device, if it has one (block B313). In block B315, it is determined whether the camera identifier identified in block B313 is associated with the appliance (e.g., is it within the set of camera identifiers persistently stored by the appliance?). If not (no path of block B315), the DHCP server 121 assigns the next available IP address in the range designed for non-camera devices to the device and adds a new entry to the table for the device (block B317) and the operations end. If so (yes path of block B315), the DHCP server 121 assigns the next available IP address in the range designated for cameras to the camera, and adds a new entry to the table for the camera (block B319). It also queries the camera (preferably utilizing one or more configuration URL commands as are well known) to determine whether the camera's configuration parameters (or subset thereof) matches the default parameters maintained in the default configuration file (block B321), para [0040], In 28-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wengrovitz , Vallone and Ewanchunk with Benoit to incorporate the feature of  initializing the camera further comprises: querying the camera to determine capabilities and characteristics of the camera; and Atheer.304CON17Attorney Docket No. Atheer.304CON PATENT initiating the image stream because this provides advanced features can be efficiently configured and maintained by the user and can be provided at lower costs.

10. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 A1 in view of Vallone(US 7663661 B2) view of Ewanchuk(US 20050198302 A1) further in view of KAWAI (US 20020067412 Al). 

As to claim 5, Wengrovitz, Vallone and Ewanchuk do not teach in response to receiving a request for access the data stream of the hardware device, initiating the providing application: in response to no further applications accessing the data stream, terminating the providing application. However, KAWAI teaches Shaffer in response to receiving a request to access the data stream of the hardware device, initiating the providing application; in response to no farther applications accessing the data stream, terminating the providing application. (Upon registration/deletion of a user, processing for informing the name of a user who started the camera control server 241 to the camera management server 245 and registering the user name in the camera state list 250 upon starting of the camera control server 241, and processing for deleting the user name from the camera state list 250 upon stopping of the camera control server 241 are realized using a function shown in FIG. 20 that uses the RPC, para[0182], In 1-10/ As can be seen from FIG. 20, the host name is defined by a hostname type, and is indicated by [hostname ->name]. Thereafter, data indicating that the corresponding camera device 210 can be controlled via the camera control server 241 is stored. When the camera control server 241 is stopped, as shown in FIG. 23B, another program calls a function for starting [delete_host_list_1] in the camera control server 241 (step PP1), and thereafter, the camera control server 241 deletes the host name, thus ending execution of the process (step PP2). Therefore, in this embodiment, the camera management server 245 can also be considered as setting means, para [0182], In 18- 29). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wengrovitz, Vallone and Ewanchuk with KAWAI to incorporate the feature of Shaffer in response to receiving a request (9 access the data stream of the hardware device, initiating the providing application; in response to no further applications accessing the data stream, terminating the providing application. because this provides a camera control system which allows a user to visually recognize the system state.

11.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 Al) in view of Vallone (US 7663661 B2) view of Ewanchuk (US 20050198302 A1) and further in view of VanWagner (US 20050078195 A1).

As to claim 10, Wengrovitz, Vallone and Ewanchunk do not teach the instructions to receive the data stream into the buffer further comprise write the data into a buffer. However, VanWagner teaches the instructions to receive the data stream into the buffer further comprise write the data into a buffer(the present invention is a mobile recording device including: a flexible camera head for capturing video stream data in real time; a microphone for capturing audio data in real time; a circular buffer for continuously storing the video stream data and the audio data; and a wireless transceiver for transmitting the video and audio data in real time to a remote location, para[0009], In 1-12).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wengrovitz , Vallone and Ewanchuk with VanWagner to incorporate the feature of receive the data stream into the buffer further comprise write the data into a buffer because this provides a need for a mobile digital surveillance system with enhanced video recording and video management.

As to claim 11, VanWagner teaches receive the data stream into the buffer further comprise write the data into a circular buffer (para [0009], In 1-12) for the same reason as claim 10 above.

12. 	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz (US 20110242317 A1) in view of Vallone (US 7663661 B2) in view of Ewanchuk (US 20050198302 Al) in view of VanWagner (US 20050078195 A1) and further in view of Moore (US 7631119 B2).
As to claim 14, Wengrovitz, Vallone, Ewanchuk and VanWangner do not teach receive the data stream from the hardware device; and store the data stream into a first buffer that is accessible by the first application and the second application. However, Moore teaches  receive the data stream from the hardware device; and store the data stream into a first buffer that is accessible by the first application and the second application (Thus, while SIO 210 is writing audio data for one application into ring buffers 202 and 252 for playback on devices 201 and 251, col , In 63-67/ on presentation latency between when a device of said plurality of devices that corresponds to a different buffer of the plurality of buffers reads data  said different buffer and when said device plays the to-be-communicated information, claim 1).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wengrovitz , Vallone , Ewanchuk and VanWangner with Moore to incorporate the feature of  receive the data stream from the hardware device; and store the data stream into a first buffer that is accessible by the first application and the second application because this allows a single client application to concurrently consume audio from the various audio sources.
As to claim 15, Moore teaches  he processor is further to copy the data stream from the first buffer to a second buffer, wherein the first buffer is accessible by the first application and the second buffer is accessible by the second application (col, In 63-67, and claim 1) for the same reason as claim 14 above.
                                         Allowable Subject Matter
Claims 6, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194